Citation Nr: 0712847	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-39 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to service connection for a right knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The claimant served on active duty from November 1985 to 
February 1990, and in the Air National Guard of Connecticut 
from March 1990 to November 2001, including a period of 
Active Duty for Training from November 16, 1991 to November 
17, 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Hartford, Connecticut, Department of 
Veterans Affairs (VA) Regional Office (RO).

In the claimant's Informal Hearing Presentation, his 
representative reports that the Board's "Veterans Appeals 
Control Locator System" indicates that there is another 
substantiated appeal in process for an increased evaluation 
for a cervical spine disorder, but that none of the pertinent 
documentation is shown in the claims file.  The Board notes 
that a May 2005 rating decision awarded the claimant service 
connection for paraesthesia and continued his current 
evaluation for cervical disc disease.  There is no notice of 
disagreement with this decision in the record; therefore, 
that matter is not before the Board.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.202.


FINDINGS OF FACT

1.  The claimant asserts that he has a right knee condition 
as a result of an injury in November 1991, an injury in 
December 1994, or both.

2.  There is no competent evidence or current right knee 
disability.


CONCLUSION OF LAW

A chronic right knee disability was not incurred in or 
aggravated by active military service or active duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2006); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

By letter dated in April 2003, which is before initial 
consideration of the claim, VA advised the claimant of the 
essential elements of the VCAA.  VA informed the claimant 
that evidence showing his condition existed from military 
service to the present, and reports showing findings, 
diagnosis, and treatment for his disability were needed to 
substantiate his claim.  VA also told him that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  VA told him that it would obtain any 
records from VA facilities.  The claimant was informed that 
if he had any evidence in his possession pertaining to the 
claim, he should submit it to VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the claimant did not 
include these elements; however, the Board finds no prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  While the claimant was not given notice of the first 
three elements as they appear above, he was told that he 
needed to submit evidence that he had his condition from 
military service to the present time, and to submit a recent 
medical report showing findings, diagnosis, and treatment for 
his disability.  The claimant has shown that he has actual 
knowledge of the first three elements by claiming that he has 
disabilities as a result of his active military service.  
This knowledge was demonstrated when the claimant pointed out 
injuries that he attributes to his service, both in his April 
2003 claim and March 2004 notice of disagreement; and when 
his representative argued in his April 2007 brief that one 
injury happened during a period of active duty for training.  
As the Board concludes below that the preponderance of the 
evidence is against the claimant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record private medical 
records and service medical records.  The claimant has not 
indicated the existence of any additional records that would 
aid in substantiating the claim.  A VA examination was not 
provided in connection with this claim.  As the Board 
concludes below that there is no competent evidence of a 
current disability, or persistent or recurrent symptoms of a 
disability, the criteria for a VA examination have not been 
met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see 
also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) 
(2006).   

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The claimant has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Service Connection

The claimant asserts that he has a right knee disorder caused 
by an injury, or injuries, he sustained while serving on 
active duty for training with the Air National Guard of 
Connecticut.    

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service 
or active duty for training.  38 U.S.C.A. §§ 1101(24), 106, 
1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In order to establish basic eligibility for veterans' 
benefits based upon active duty for training, the claimant 
must first establish that he was disabled from a disease or 
injury incurred or aggravated in the line of duty.  See 
Laruan v. West, 11 Vet. App. 80, 84-86 (1998) (rev'd on other 
grounds, D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000)); 
see also Harris v. West, 13 Vet. App. 509 (2000) 
[Interpreting 38 U.S.C.A. § 101(24) as indicating without 
such evidence of disability resulting, the claimant does not 
attain "veteran" status for purposes of that claim.]; see 
also Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of it is against the grant of 
service connection for a knee condition.  The claimant has 
submitted private medical records and service medical records 
that show he suffered a severe contusion as the result of a 
fall in November 1991.  A Line of Duty Determination shows 
the claimant's duty at that time was pursuant to 32 U.S.C. 
502.  The claimant's service medical records also show that 
in December 1994, he suffered what was assessed as a minor 
soft tissue injury with scrape on his right knee.  The 
claimant's orders for the time of the second injury appear to 
be "CEM" orders.  The RO denied any claim based on this 
injury because it held that these orders were for employment 
and not considered active duty for training.  

Regardless of the claimant's duty status at the time of 
either of his reported injuries, the claim for service 
connection for a knee condition fails because there is no 
competent evidence of record of any current diagnosis of any 
chronic or continuing right knee disability, and without a 
current disability, service connection cannot be granted.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  The competent medical evidence of record 
shows that the claimant had two injuries to his right knee in 
the early 1990's, and he claims that he has a right knee 
condition.  The claimant's assertion is the only evidence of 
record suggesting that he has a current disability.  Although 
the claimant is competent to state that he had and has right 
knee pain, he is not competent to enter a diagnosis of a 
right knee "disability", as that requires a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In sum, the preponderance of the competent evidence is 
against a finding of any current chronic right knee 
disability.  Thus, service connection is denied, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a right knee disorder 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


